DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendment filed on 02/23/2022.    
This action has been made NON-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered. 
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Priority
This application is claiming the benefit of prior-filed provisional application No. 62/264,466.  The benefit claim to the prior-filed provisional application is improper since the Inventor RAM RAMESH SESHAN is not the same inventor listed for provisional application No. 62/264,466. In the spirit of compact prosecution, the examiner will examine based on the filing date of 10/18/2016.  See MPEPE 211.01(a), which recites, “each prior-filed provisional application must have the same inventor or at least one joint inventor in common with the later-filed application.”
In addition, the petition filed on 02/23/2022 was dismissed by the Office of Petitions on 07/19/2022.  Please contact the Office of Petitions for additional questions, 571-273-8300.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
The applicant alleged the following: “Specifically, Katai is to be removed as a reference upon the grant of the above noted petition correcting the priority claim. Specifically, the correct priority application has a filing date of 10-Dec-2015, while Katai has a filing date of 28-Dec-2015 and therefore Katai does not qualify as prior art under 35 USC § 102.”  The examiner is not persuaded.  As noted above, the petition filed on 02/23/2022 was dismissed by the Office of Petitions on 07/19/2022.  Therefore, the rejection is maintained.  
The applicant alleged the following: “In addition, amended independent claim 22 has been amended to recite that "... in response to said first indication and without requiring additional inputs from said user, initiating and establishing a voice call... " to clarify that the voice call is initiated and established automatically upon receipt of the claimed first indication.  Neither Katai nor other references of record disclose or reasonably suggest such a feature.”  The examiner is not persuaded.  Lee Paragraphs 0059 & 0068-0071 discloses the Applicant’s claim limitation of “without requiring additional inputs from said user, initiating and establishing a voice call”.  Paragraph 0059 of Lee recites “the processor may initiate a telephone call with the selected contact”.  More specifically, paragraph 0059 of Lee discloses the Applicant’s claim limitation simply because Lee does not mention any additional required inputs from the user and therefore, Lee discloses the Applicant’s claim limitation of “without requiring additional inputs from said users”.  
MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US20090170480 in view Katai, US20170185267.
Claim 22:
Lee discloses a non-transitory machine-readable medium storing one or more sequences of instructions for contact management and communication, wherein execution of said one or more instructions by one or more processors contained in a system causes said system to perform the actions of (See Lee Abstract).  
Lee fails to disclose wherein said user specifies said mode of communication using a toggle button as a selectable control which can be switched between a call mode and a text mode.    
However, Katai discloses this feature in Figure 3, Item 312 & Paragraph 0038.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Lee by the teachings of Katai, in order to enable improved management of emergency information on mobile devices to effectively allow the user to initiate a communication session of a second communication mode with the selected contact more effectively (See Katai Abstract).  
As modified:
The combination of Lee and Katai discloses the following:
displaying, on a display unit, a corresponding chat button for each contact of a plurality of contacts (See Lee Figure 4 & Figure 11 & Paragraphs 0051 & 0090), the corresponding chat button being associated with a contact number of the contact, wherein selection of the corresponding chat button facilitates communication with the contact (See Lee Paragraphs 0032 & 0036 & 0051);
enabling a user to specify at a first time instance a mode of communication for said user with said plurality of contacts (“Conventional communications devices can provide users with one or more communication modes (e.g., voice communications, e-mails, SMS text messaging, and instant messaging applications)” See Lee Paragraphs 0026 & See Lee Paragraph 0028 teaching of “allow the user to assign customizable information (e.g., communication modes) for display to his contacts”), wherein said user specifies said mode of communication using a toggle button as a selectable control which can be switched between a call mode and a text mode (“allows a user to explicitly see what communication mode communication initiation pane 308 is in (e.g., “Call Mode” or “Message Mode”) and to perform a user action such as a manipulation of input component 312 (e.g., to toggle the slider switch) to change communication initiation pane 308 to the other communication mode. ” See Katai Figure 3, Item 312 & Paragraph 0038);
receiving, from said user after said first time instance, a first indication of selection of a first chat button (See Lee Figure 5, Item 516 & Paragraphs 0060 & 0085-0087) corresponding to a first contact contained in said plurality of contacts (See Lee Figure 5, Item 502 & Paragraphs 0060 & 0085-0087); 
and in response to said first indication and without requiring additional inputs from said users (“the processor may initiate a telephone call with the selected contact” See Lee Paragraph 0059), initiating a voice call from said system towards the contact number of said first contact if said mode of communication specified at said first time instance is said call mode and initiating a text message from said system towards the contact number of said first contact if said mode of communication specified at said first time instance is said text mode (“user with various mode indicators representing communication modes (e.g., telephonic communications, voicemails, text messages, instant messages, and e-mails). The user may select any combination of mode indicators and may place the selected mode indicators in an order based on user preference. The selected mode indicators can be displayed to the user's contacts in real-time.” See Lee Paragraphs 0068-0071 wherein Lee’s teachings of a “telephonic communication” is the same as the Applicant’s claim language of “voice call”).  
Claim 23:
The combination of Lee and Katai discloses receiving, from said user after said first time instance, a second indication of selection of a second chat button (See Lee Figure 5, Item 516 & Paragraphs 0060 & 0085-0087) corresponding to a second contact contained in said plurality of contacts (See Lee Figure 5, Item 502 & Paragraphs 0060 & 0085-0087); and in response to said second indication, initiating a voice call from said system towards the contact number of said second contact if said mode of communication specified at said first time instance is said call mode and initiating a text message from said system towards the contact number of said second contact if said mode of communication specified at said first time instance is said text mode (“user with various mode indicators representing communication modes (e.g., telephonic communications, voicemails, text messages, instant messages, and e-mails). The user may select any combination of mode indicators and may place the selected mode indicators in an order based on user preference. The selected mode indicators can be displayed to the user's contacts in real-time.” See Lee Paragraphs 0068-0071 wherein Lee’s teachings of a “telephonic communication” is the same as the Applicant’s claim language of “voice call”).    
Claim 24:
The combination of Lee and Katai discloses displaying, on said display unit, (“contact listings 502 can include mode indicators 510, which can represent the preferred and/or available communication modes for the user's contacts. For example, mode indicators 510 can indicate that a contact can be reached using telephonic communications, voicemails, text messages, instant messages, e-mails, any other suitable communication modes, or any combination thereof” See Lee Figure 5 & Paragraph 0057 and “a user may be able to initiate a communications request to a contact using one of the contact's preferred communication modes by selecting the appropriate mode indicator 510” Paragraph 0058), said toggle button (“allows a user to explicitly see what communication mode communication initiation pane 308 is in (e.g., “Call Mode” or “Message Mode”) and to perform a user action such as a manipulation of input component 312 (e.g., to toggle the slider switch) to change communication initiation pane 308 to the other communication mode. ” See Katai Figure 3, Item 312 & Paragraph 0038) in addition to the corresponding chat buttons  (See Lee Figure 5 & Paragraphs 0057-0058) for each contact of said plurality of contacts (“the user may create a communications profile for a contact group called “work group” that can include the user's co-workers. The user may also create a communications profile for a contact group called “family group” that can include the user's family members.” See Lee Figure 5 & Paragraph 0064 & 0086-0088), wherein said user specifies said mode of communication by selecting one of said call mode and said text mode (“a particular communication mode (e.g., by phone)” See Lee Figure 5 & 0057-0058) using said toggle button (“allows a user to explicitly see what communication mode communication initiation pane 308 is in (e.g., “Call Mode” or “Message Mode”) and to perform a user action such as a manipulation of input component 312 (e.g., to toggle the slider switch) to change communication initiation pane 308 to the other communication mode. ” See Katai Figure 3, Item 312 & Paragraph 0038) at said first time instance (See Lee Figure 5 & Paragraphs 0057-0058).  
Claim 25:
The combination of Lee and Katai discloses providing, on said display unit, a contact user interface for creating and arranging a second plurality of contacts (“the user may create a communications profile for a contact group called “work group” that can include the user's co-workers. The user may also create a communications profile for a contact group called “family group” that can include the user's family members.” See Lee Figure 5 & Paragraph 0064 & 0086-0088), wherein said plurality of contacts is a subset of said second plurality of contacts (“Each subset of the user's contacts can be an individual contact or a contact group and can include one or more of the user's contacts in contact listings” See Lee Figure 5 & Paragraph 0064 & 0086-0088).    
Claim 26:
The combination of Lee and Katai discloses wherein said mode of communication is specified as said call mode at said first time instance, wherein said first indication is received at a second time instance after said first time instance, further comprising one or more instructions for: enabling said user, between said second time instance and a third time instance of establishing said voice call, to switch said mode of communication to said text mode using said toggle button (“allows a user to explicitly see what communication mode communication initiation pane 308 is in (e.g., “Call Mode” or “Message Mode”) and to perform a user action such as a manipulation of input component 312 (e.g., to toggle the slider switch) to change communication initiation pane 308 to the other communication mode. ” See Katai Figure 3, Item 312 & Paragraph 0038); and in response to said switch, using said toggle button (See Katai Figure 3, Item 312 & Paragraph 0038) performing said initiating of said text message towards the contact number of said first contact (“manually change communication modes … automatically change communication modes … communication modes (e.g., telephonic communications, voicemails, text messages, instant messages, and e-mails).” See Paragraph 0100-0102).    
Claim 27:
The combination of Lee and Katai discloses wherein said mode of communication is specified as said text mode at said first time instance, wherein said first indication is received at a second time instance after said first time instance, further comprising one or more instructions for: enabling said user, between said second time instance and a third time instance of sending of said text message, to switch said mode of communication to said call mode using said toggle button (See Katai Figure 3, Item 312 & Paragraph 0038); andPage 3 of 9Reply to Final office action of 06/26/2020Appl. No.: 15/296,036Amendment Dated:09/02/2021Atty. Docket No.: CHSY-001-US in response to said switch, using said toggle button (See Katai Figure 3, Item 312 & Paragraph 0038) performing said initiating of said voice call towards the contact number of said first contact (“manually change communication modes … automatically change communication modes … communication modes (e.g., telephonic communications, voicemails, text messages, instant messages, and e-mails).” See Paragraph 0100-0102).  
Claim 30:
The combination of Lee and Katai discloses enabling said user to create one or more groups, each group containing two or more contacts (“Each subset of the user's contacts can be an individual contact or a contact group and can include one or more of the user's contacts in contact listings” See Lee Figure 5 & Paragraph 0064 & 0086-0088), wherein said displaying displays a corresponding chat button (See Lee Figure 5, Item 516 & Paragraphs 0060 & 0085-0087) for each of said one or more groups (“Each subset of the user's contacts can be an individual contact or a contact group and can include one or more of the user's contacts in contact listings” See Lee Figure 5 & Paragraph 0064 & 0086-0088); receiving a fourth indication of selection of a fourth chat button (See Lee Figure 5, Item 516 & Paragraphs 0060 & 0085-0087) corresponding to a fourth group containing a fourth set of contacts (See Lee Figure 5, Item 502 & Paragraphs 0060 & 0085-0087); and in response to said fourth indication, initiating a voice call towards the contact numbers of said fourth set of contacts if said mode of communication specified at said first time instance is said call mode and initiating a text message towards the contact numbers of said fourth set of contacts if said mode of communication specified at said first time instance is said text mode (“user with various mode indicators representing communication modes (e.g., telephonic communications, voicemails, text messages, instant messages, and e-mails). The user may select any combination of mode indicators and may place the selected mode indicators in an order based on user preference. The selected mode indicators can be displayed to the user's contacts in real-time.” See Lee Paragraphs 0068-0071 wherein Lee’s teachings of a “telephonic communication” is the same as the Applicant’s claim language of “voice call”).  
Claim 31:
The combination of Lee and Katai discloses one or more instructions for setting an image  of said fourth chat button to the image of a fourth contact (“display a picture of the contact” See Lee Figure 7, Item 704; Paragraphs 0044, 0055, 0066) in said fourth set of contacts who created said fourth group (“Each subset of the user's contacts can be an individual contact or a contact group and can include one or more of the user's contacts in contact listings” See Lee Figure 5 & Paragraph 0064 & 0086-0088).  
Claim 32:
The combination of Lee and Katai discloses wherein said system is one of a Smartphone, a tablet PC, an iWatch or a personal computer (See Lee Paragraph 0049).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US20090170480 in view Katai, US20170185267 and in further view of Scott, US 8543081.
Claim 28:
Lee and Katai failed to explicitly disclose an emergency button, emergency notification and emergency voice call.  However, Scott discloses an emergency button, emergency notification and emergency voice call (See Scott Figure 4 & Column 3, Lines 35-55 & Column 7, Lines 35-65 & Column 8, Lines 15-55).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Lee and Katai by the teachings of Scott to enable improved management of emergency information on mobile devices to effectively provide ICE emergency information such as the name of a contact person to be called in case of emergency, more effectively (See Scott Abstract & Technical Field).  
As modified:
The combination of Lee, Katai and Scott discloses the following:
displaying, on said display unit, an emergency button, wherein said emergency button is associated with a third contact (See Scott Column 5, Lines 20-50); 
receiving a third indication of selection of said emergency button (See Scott Column 5, Lines 20-50); 
and in response to said third indication, sending first an emergency notification to said third contact (“the device may provide an option to “notify all” or “contact all” by sending a group e-mail or by sending a common text message (e.g. SMS, MMS) to a group of contacts (e.g. the entire roster of ICE contacts).” See Scott Column 10, Lines 1-35) and then initiating an emergency voice call towards the contact number of said third contact, said emergency notification including a location of said user (See Scott Column 6, Lines 55-67 & Column 7, Lines 1-35), wherein said third contact is enabled to view said emergency notification and said location of said user before picking up said emergency voice call (“place an emergency call” See Scott Column 5, Lines 20-45).  
Claim 29:
The combination of Lee, Katai and Scott discloses automatically notifying all in Case of Emergency (ICE) contacts with said location of said user in response to said third indication (See Scott Column 5, Lines 55-67 & Column 6, Lines 55-67 & Column 7, Lines 1-10).  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10013153 automatically initiate a communication, such as a phone call.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 22, 2022